     Case 3:20-mj-00780-KSC Document 14 Filed 03/18/20 PageID.20 Page 1 of 5



   ROBERT S. BREWER, Jr.
 1 United States Attorney
   STEPHEN H. WONG
 2 Assistant U.S. Attorney
 3 California Bar No. 212485
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-9464
   Fax: (619) 546-0450
 6 Email: stephen.wong@usdoj.gov
 7 Attorneys for the United States
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10       UNITED STATES OF AMERICA,              Case No. 20-MJ-0780-KSC
11                 Plaintiff,                   UNITED STATES’ OPPOSITION TO
                                                DEFENDANT’S MOTION TO AMEND
12           v.                                 CONDITIONS OF RELEASE
13       MIGUEL JOSE MAYNE GARCIA,
                                                Date: March 19, 2020
14                 Defendant.                   Time: 9:30 a.m.
15
16
17          The UNITED STATES OF AMERICA, by and through its counsel, Robert S.
18 Brewer, Jr., United States Attorney, and Stephen H. Wong, Assistant U.S. Attorney, hereby
                                                                                       1
19 responds in opposition to defendant’s Motion to Amend Conditions of Release. Dk 11.
20                                   INTRODUCTION
21          This Court previously ordered Defendant released on a $25,000 bond, secured by
22 two financially responsible adults. Defendant now moves this court to amend its
23   1
       Defendant filed his Motion for Order for Amendment of Release Condition on Friday,
24   March 13, 2020. On Monday, March 16, 2020, the Court, through its Courtroom Deputy,
25   instructed the Government to file any response by close of business on Wednesday, March
     18, 2020. At 1:00 p.m. on March 18, 2020, Chief Magistrate Judge Major emailed further
26   instructions for filing Contested Joint Motions requesting bond modifications. The United
27   States is filing this response pursuant to the Court’s instructions received on Monday,
     March 16, 2020. The United States will meet and confer with defense counsel pursuant to
28   Judge Major’s March 18, 2020 email, and if necessary the parties will file a Contested Joint
     Motion.
     Case 3:20-mj-00780-KSC Document 14 Filed 03/18/20 PageID.21 Page 2 of 5



 1 previously-imposed bond conditions, and order him released from custody on his own
 2 recognizance, or in the alternative to eliminate the requirement that the bond be secured by
 3 two financially responsible adults, at least one of whom is related to Defendant and allow
 4 bond to be posted by the Bail Project. 2 Defendant does not challenge the court’s factual
 5 findings underlying this order, nor does he point to any change in his circumstances that
 6 would warrant reconsideration of his bond amount. Instead, his request for release from
 7 custody is based purely on the speculative prospect of a COVID-19 outbreak at the facility
 8 where he is being detained pending trial. Defendant’s speculation is both unsubstantiated
 9 and unwarranted. There are no known cases of COVID-19 at the facility and no evidence
10 that the facility’s staff is unprepared to address such cases if they should arise. Accordingly,
11 the Court should deny the motion.
12                                               STATEMENT
13           On February 19, 2020, Defendant drove a vehicle containing approximately 38
14 kilograms of methamphetamine into the United States from Mexico. Dk. 1. He was arrested
15 and charged with the knowing importation of more than 500 grams of methamphetamine,
16 a felony offense that carries a 10-year mandatory-minimum sentence and a presumption of
17 pre-trial detention. At Defendant’s initial appearance, this Court denied the government’s
18 motion to detain, and after hearing argument from both sides and considering the various
19 § 3142(g) factors, ordered Defendant released on a $25,000 bond secured by two
20 financially responsible adults. Dks 3, 5.
21                                               ARGUMENT
22           Title 18, United States Code, Section 3142(g) sets forth the factors courts shall
23 consider when determining whether “there are conditions of release that will reasonably
24 assure the appearance of the person as required and the safety of any other person and the
25
    . According to their website, The Bail Project is a “national nonprofit organization that
     2

26 pays bail for people in need . . .” Because Defendant has no association or loyalty to the
27 Bail Project, forfeiture of this bond against The Bail Project would have no deterrent effect.
   For that reason, the United States objects to substituting one of Defendant’s relatives for
28 The Bail Project.
     Opposition to Defendant’s Motion to Amend         2          United States v. Miguel Jose Mayne Garcia,
     Conditions of Release                                                         Case no. 20-MJ-0780-KSC
     Case 3:20-mj-00780-KSC Document 14 Filed 03/18/20 PageID.22 Page 3 of 5



 1 community.” These factors include, among others, (1) the “nature and circumstances of
 2 the offense charged,” (2) the “weight of the evidence against” the defendant, and (3) the
 3 “history and characteristics” of the defendant, including his “character, physical and mental
 4 condition, family ties, employment, financial resources, length of residence in the
 5 community, community ties, past conduct, history relating to drug or alcohol abuse,
 6 criminal history, and record concerning appearance at court proceedings.” 18 U.S.C. §
 7 3142(g).
 8           None of those factors has changed in the four weeks since this Court ordered
 9 Defendant released on a $25,000 bond. Instead, Defendant focuses his motion solely on
10 the health risks he faces from a potential COVID-19 outbreak. To be sure, the Bail Reform
11 Act instructs the Court to consider a defendant’s own “physical and mental health,” 18
12 U.S.C. § 3142(g)(3)(A), but the general existence of a pandemic does not have significant
13 bearing on that assessment. Currently, there are no reported cases of COVID-19 at any
14 facility operated by the Bureau of Prisons (BOP). And Defendant does not claim to be
15 infected with the coronavirus such that he might cause an outbreak himself. Instead,
16 Defendant relies on the possibility that he will become infected by someone else at the
17 facility. Even if this Court could weigh such a speculative risk (and properly discount it by
18 risk of Defendant’s becoming infected in the community), Defendant’s concern is
19 misplaced.
20           The BOP has been planning for potential coronavirus transmissions since January.
21 On March 13, 2010, BOP announced that it was implementing the Coronavirus Phase Two
22 Action Plan in order to minimize the risk of COVID-19 transmission into and inside its
23 facilities.3 The Action Plan comprises several preventive and mitigation measures,
24 including the following:
25           Screening of Inmates and Staff: All new BOP inmates are screened for COVID-19
26 symptoms and risk of exposure. Asymptomatic inmates with a documented risk of
27
    See Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-
     3

28 19.jsp (last visited March 18, 2020 at 11:00 a.m. PST).
     Opposition to Defendant’s Motion to Amend   3              United States v. Miguel Jose Mayne Garcia,
     Conditions of Release                                                       Case no. 20-MJ-0780-KSC
     Case 3:20-mj-00780-KSC Document 14 Filed 03/18/20 PageID.23 Page 4 of 5



 1 exposure will be quarantined; symptomatic inmates with documented risk of exposure will
 2 be isolated and tested pursuant to local health authority protocols. In areas with sustained
 3 community transmission, all facility staff will be screened for self-reported risk factors and
 4 elevated temperatures. (Staff registering a temperature of 100.4 degrees F or higher will be
 5 barred from the facility on that basis alone.)
 6           Quarantine Logistics: The Action Plan directs all BOP institutions to assess their
 7 stockpiles of food, medicines, and sanitation supplies and to establish quarantine areas
 8 within their facilities to house any detainees who are found to be infected with or at
 9 heightened risk of being infected with coronavirus pursuant to the above-described
10 screening protocol. Here in San Diego, the MCC has implemented protocols to quarantine
11 any inmate with flu-like symptoms since late January, 2020.
12           Suspension of Social Visits and Tours: BOP has placed a 30-day hold on all social
13 visits, such as visits from friends and family, to limit the number of people entering the
14 facility and interacting with detainees. In order to ensure that familial relationships are
15 maintained throughout this disruption, BOP has increased detainees’ telephone allowance
16 to 500 minutes per month. Tours of facilities are also suspended for at least the next 30
17 days.
18           Suspension of Legal Visits: BOP has also placed a 30-day hold on legal visits,
19 though such visits will be permitted on a case-by-case basis after the attorney has been
20 screened for infection in accordance with the screen protocols for prison staff. In San
21 Diego, the MCC has suspended all in-person legal visits until at least April 13, 2020.
22           Suspension of Inmate Movements: BOP has also ceased the movement of inmates
23 and detainees among its facilities for at least the next 30 days. Though there will be
24 exceptions for medical treatment and similar exigencies, this will prevent transmissions
25 between institutional populations.
26           Modified Operations: Finally, the Action Plan requires wardens at BOP facilities to
27 modify operations in order to maximize social distancing.
28
     Opposition to Defendant’s Motion to Amend      4           United States v. Miguel Jose Mayne Garcia,
     Conditions of Release                                                       Case no. 20-MJ-0780-KSC
     Case 3:20-mj-00780-KSC Document 14 Filed 03/18/20 PageID.24 Page 5 of 5



 1           Taken together, these measures are designed to sharply mitigate the risks of COVID-
 2 19 transmission. Given that there are no reported cases of COVID-19 infection in BOP
 3 facilities, and no persons will be admitted to those facilities without being screened for
 4 symptoms and risk of infection, the risk that defendant himself will be infected simply as
 5 a result of his detention is minimal and entirely manageable. Defendant’s speculative
 6 concerns to the contrary should not be permitted to overwhelm the careful balance of
 7 factors prescribed by Congress in determining whether he is properly subject to pretrial
 8 detention. See United States v. Adam Martin, 2020 WL 1274857, at *3 (D. Md. Mar. 17,
 9 2020) (rejecting similar argument, and noting that “as concerning as the COVID-19
10 pandemic is,” the court’s consideration “must in the first instance be an individualized
11 assessment of the factors identified by the Bail Reform Act.”)
12                                               CONCLUSION
13           For these reasons, the United States respectfully requests that the defendant’s Motion
14 to Amend Conditions of Release be denied.
15           DATED: March 18, 2020                            Respectfully submitted,
16
                                                              ROBERT S. BREWER, Jr.
17                                                            United States Attorney
18
                                                              /s/ Stephen H. Wong
19                                                            STEPHEN H. WONG
20                                                            Assistant United States Attorney
21
22
23
24
25
26
27
28
     Opposition to Defendant’s Motion to Amend         5             United States v. Miguel Jose Mayne Garcia,
     Conditions of Release                                                            Case no. 20-MJ-0780-KSC
